DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2020 has been entered.
 	Applicant’s election of the species CpG sites in the D-loop region shown in Table 1 is reiterated for the record.
Claims 1, 3-10, 12, 17-19, 25-35 are currently pending.
Claims 7-10 and 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2018. 

Withdrawn Rejections
3. 	The rejection made under 35 USC 112(b) in the Office Action of April 9, 2020 is withdrawn in view of the amendments made to the claims.  
	The improper Markush rejection made in the Office Action of April 9, 2020 is withdrawn in view of the amendments made to the claims.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel Haller on February 26, 2021.

5.	The application has been amended as follows: 
1. (Currently Amended) A method for detecting hypermethylation in the D-loop region of mitochondrial DNA comprising:
(a)    obtaining a mitochondrial DNA sample comprising SEQ ID NO: 1 from a subject; and
(b)    detecting hypermethylation at CpG sites in the D-loop of the mitochondrial DNA, wherein the CpG sites are selected from the group consisting of CpG sites at positions 16427, 16449, 16454, 16495, 16542, 16565, 61, 162, and 170 of SEQ ID NO: 1;
wherein said detecting is conducted by a technique selected from the group consisting of methylation specific PCR, bisulfite sequencing, techniques based on restriction-digestion, pyrosequencing, assay ChIP-on-chip, differential conversion, differential restriction and differential weight of site(s) methylated.
2. (Canceled)

3. (Currently Amended) A method of delaying progression of Alzheimer's disease in a subject, comprising:

(b) delivering a treatment for delaying the progression of Alzheimer's disease to the subject, wherein said treatment is administration of a pharmaceutical agent selected from the group consisting of a cholinesterase inhibitor, a cholinesterase antagonist and N-methyl-D-aspartate (NMDA).

4. (Currently Amended) A method of delaying progression of Parkinson's disease in a subject, comprising:
(a)    obtaining a mitochondrial DNA sample comprising SEQ ID NO: 1 from a subject; (b)    detecting hypomethylation at CpG sites in the D-loop of the mitochondrial DNA, wherein the CpG sites are selected from the group consisting of CpG sites at positions 16427, 16449, 16454, 16495, 16542, 16565, 61, 162, and 170 of SEQ ID NO: 1; and 
(c) delivering a treatment for delaying the progression of Parkinson's disease to the subject, wherein said treatment is administration of a pharmaceutical agent selected from the group consisting of L-dopa, an inhibitor of catechol-o-methyl transferase (COMT), an inhibitor of monoamine oxidase B (MAOB) and a dopamine agonist, 
wherein said detecting is conducted by a technique selected from the group consisting of methylation specific PCR, bisulfite sequencing, techniques based on restriction-digestion, pyrosequencing, assay ChIP-on-chip, differential conversion, differential restriction and differential weight of site(s) methylated.



6. (Currently Amended) The method according to claim 1, wherein said detecting hypermethylation at CpG sites in the D-loop of the mitochondrial DNA, comprises detecting hypermethylation at positions 16427, 16449, 16454, 16495, 16542, 16565, 61, 162, and 170 of SEQ ID NO: 1. 

7. (Currently Amended) The method according to claim 1, further comprising detecting hypermethylation at CpG sites in the ND1 gene of the mitochondrial DNA, wherein the CpG sites are selected from the group consisting of CpG sites at positions 3351, 3375, 3379, 3406, 3453, 3549, and 3642 of SEQ ID NO: 1. 

8. (Currently Amended) The method according to claim 1, further comprising detecting hypermethylation at CHG sites in the D-loop region of the mitochondrial DNA, wherein the CHG sites are selected from the group consisting of CHG sites at positions 16426, 16453, 16459, 16466, 16479, 16514, 6, 33, 64, 104, 122, 128, 141, and 253 of SEQ ID NO: 1. 


9. (Currently Amended) The method according to claim 1, further comprising detecting hypermethylation at CHG sites in the ND1 gene of the mitochondrial DNA, wherein the CHG sites are selected from the group consisting of CHG sites at positions 3374, 3435, 3524, 3529, 3589, 3641, and 3657 of SEQ ID NO: 1. 



11.    (Canceled)

12.    (Previously Presented) The method of claim 1, wherein said detecting is conducted by pyrosequencing.

13-16. (Canceled)

17. (Previously Presented) The method according to claim 1, wherein the mitochondrial DNA obtained from the subject is contained in a biofluid or a biopsy of a solid tissue.

18.    (Previously Presented) The method according to claim 17, wherein said biofluid is a peripheral blood or a cerebrospinal fluid.

19.    (Previously Presented) The method according to claim 17, wherein said solid tissue is a brain tissue.



25.    (Previously Presented) The method of claim 3, wherein the treatment comprises administration of a cholinesterase inhibitor selected from the group consisting of donepezil hydrochloride (Arecept), rivastigmine (Exelon) and galantemina (Reminyl).

26.    (Previously Presented) The method of claim 4, wherein the treatment comprises administration of an inhibitor of catechol-o-methyl transferase (COMT) selected from the group consisting of tolcapone (Tasmar) and entacapone (Comtan).

27. (Previously Presented) The method of claim 4, wherein the treatment comprises administration of an inhibitor of monoamine oxidase B (MAOB) selected from the group consisting of selegiline (Eldepryl) and rasagaline (Azilect).

28. (Previously Presented) The method of claim 4, wherein the treatment comprises administration of a dopamine agonist selected from the group consisting of pramipexole, rotigotine and ropinirole.

29.    (Previously Presented) The method of claim 4, further comprising repeating steps (a) and (b) at a later stage of Parkinson's disease.

30. (Previously Presented) The method according to claim 1, wherein step (b) comprises sequencing at least 11,672 reads per D-loop of the mitochondrial DNA.

31. (Previously Presented) The method according to claim 3, wherein the subject has been diagnosed with Alzheimer's disease in stage I-II.

32. (Currently Amended) The method according to claim 3, further comprising detecting hypomethylation at CpG sites in the ND1 gene of mitochondrial DNA, wherein the CpG sites are selected from CpG sites at positions 3351, 3375, 3379, 3406, 3453, 3549, and 3642 of SEQ ID NO: 1. 

33. (Currently Amended) The method according to claim 3, further comprising detecting
(i) hypermethylation at CHG sites in the D-loop region of mitochondrial DNA, wherein the CHG sites are selected from CHG sites at positions of 16426, 16453, 16459, 16466, 16479, 16514, 6, 33, 64, 104, 122, 128, 141, and 253 of SEQ ID NO: 1, 
 (ii) hypermethylation at CHH sites in the D-loop region of mitochondrial DNA, wherein the CHH sites are selected from CHH sites at positions 16419, 16425, 16429, 16439, 16442, 16446, 16451, 16458, 16465, 16478, 16498, 16507, 16511, 16520, 16527, 16536, 16540, 16546, 16549, 16560, 16563, 4, 11, 15, 18, 26, 29, 39, 43, 48, 76, 86, 110, 113, 132, 140, 144, 147, 150, 164, 167, 190, 194, and 198 of SEQ ID NO: 1,
(iii) hypomethylation at CHG sites in the ND1 gene of mitochondrial DNA, wherein the CHG sites are selected from CHG sites at positions 3374, 3435, 3524, 3529, 3589, 3641, and 3657 of SEQ ID NO: 1, or 
(iv) hypomethylation at CpG sites in the ND1 gene of mitochondrial DNA, wherein the CpG sites are selected from CpG sites at positions 3351, 3375, 3379, 3406, 3453, 3549, and 3642  of SEQ ID NO: 1. 

34. (Currently Amended) The method according to claim 4, further comprising detection of
(i) hypomethylation at CHG sites in the D-loop of mitochondrial DNA, wherein the CHG sites are selected from CHG sites at positions 16426, 16453, 16459, 16466, 16479, 16514, 6, 33, 64, 104, 122, 128, 141, and 253  of SEQ ID NO: 1; and/or
(ii) hypomethylation at CHH sites in the D-loop of mitochondrial DNA, wherein the CHH sites are selected from CHH sites at positions 16419, 16425, 16429, 16439, 16442, 16446, 16451, 16458, 16465, 16478, 16498, 16507, 16511, 16520, 16527, 16536, 16540, 16546, 16549, 16560, 16563, 4, 11, 15, 18, 26, 29, 39, 43, 48, 76, 86, 110, 113, 132, 140, 144, 147, 150, 164, 167, 190, 194, 198 of SEQ ID NO: 1.
 
35. (Currently Amended) The method according to claim 1, further comprising detection of:
(i)     hypermethylation at CHG sites in the D-loop region of mitochondrial DNA, wherein the CHG sites are selected from CHG sites at positions 16426, 16453, 16459, 16466, 16479, 16514, 6, 33, 64, 104, 122, 128, 141, and 253  of SEQ ID NO: 1;
(ii)     hypermethylation at CHH sites in the D-loop region of mitochondrial DNA, wherein the CHH sites are selected from CHH sites at positions 16419, 16425, 16429, 16439, 16442, 16446, 16451, 16458, 16465, 16478, 16498, 16507, 16511, 16520, 16527, 16536, 16540, 16546, 16549, 16560, 16563, 4, 11, 15, 18, 26, 29, 39, 43, 48, 76, 86, 110, 113, 132, 140, 144, 147, 150, 164, 167, 190, 194, 198 of SEQ ID NO: 1;
(iii) hypomethylation at CpG sites in the ND1 gene of mitochondrial DNA, wherein the CpG sites are selected from CpG sites at positions 3351, 3375, 3379, 3406, 3453, 3549, and 3642  of SEQ ID NO: 1;

 (v)    hypomethylation at CHG sites in the D-loop region of mitochondrial DNA, wherein the CHG sites are selected from CHG sites at positions 16426, 16453, 16459, 16466, 16479, 16514, 6, 33, 64, 104, 122, 128, 141, and 253  of SEQ ID NO: 1; or 
(vi)    hypomethylation at CHH sites in the D-loop region of mitochondrial DNA, wherein the CHH sites are selected from CHH sites at positions 16419, 16425, 16429, 16439, 16442, 16446, 16451, 16458, 16465, 16478, 16498, 16507, 16511, 16520, 16527, 16536, 16540, 16546, 16549, 16560, 16563, 4, 11, 15, 18, 26, 29, 39, 43, 48, 76, 86, 110, 113, 132, 140, 144, 147, 150, 164, 167, 190, 194, 198 of SEQ ID NO: 1.

6.	Claims 1, 3-6, 12, 17-19, and 25-31 are allowable. The election of species requirement between the sites listed in Tables 1-5, as set forth in the Office action mailed on June 22, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement to elect a single site or a single combination of sites from Tables 1-5 is withdrawn.  Claims 7-10 and 32-35, directed to the sites listed in Tables 2-5 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


7.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Bellizzi (DNA Research 20 pages 537-547 Pub 6/26/2013), which was cited in the Office Action of March 8, 2019. Bellizzi teaches that they investigated the presence of methylated residues of cytosines within mtDNA. In particular the methylation status of the mtDNA control region (D loop) was analyzed both in blood DNA collected from human subjects and in DNA from cultured cells by bisulphite sequencing and by methylated/hydroxymethylated DNA immunoprecipitation assays. Bellizzi teaches that they focused on the D loop region because it is the control region of the mtDNA, it contains the main regulatory elements for its replication and expression and it is the most rapidly evolving region of this genome. The same analysis was also applied to DNA samples extracted from mouse blood and fibroblast cells (see abstract, page 538, col 1). Bellizzi teaches that the entire D loop region was tested (page 539, col 1). Bellizzi teaches that DNA methylation occurs in the mtDNA control region (D loop region) of mammals, not only at symmetrical CpG dinucleotides, typical of the nuclear genome, but in a peculiar non CpG pattern (abstract, page 545, col 1). The hypermethylation and hypomethylation patterns in CpG sites are shown in Fig 1.  Notably, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMANDA HANEY/Primary Examiner, Art Unit 1634